Citation Nr: 1803630	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a laparoscopic hemicolectomy, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing prior colonoscopies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to December 1968, including in the Republic of Vietnam from February 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of a laparoscopic hemicolectomy, claimed as due to VA lack of proper care/negligence in providing prior colonoscopies.  The Veteran disagreed with this decision in October 2013.  He perfected a timely appeal in June 2014.  A Travel Board hearing was held in November 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Because the Veteran currently lives within the jurisdiction of the RO in Columbia, South Carolina, that facility retains jurisdiction in this appeal.


FINDING OF FACT

The record evidence shows that the Veteran's claimed residuals of a laparoscopic hemicolectomy were not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for residuals of a laparoscopic hemicolectomy, claimed as a result of prior VA colonoscopies, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that there was an unreasonable delay between when his VA primary care physician requested a gastrointestinal consult for him in August 2011 and a laparoscopic hemicolectomy in September 2012 to remove pre-cancerous polyps and resection part of his colon.  He specifically contends that VA was negligent in not scheduling his colon resection surgery sooner than September 2012, given his earlier VA colonoscopy results, and this negligence caused him to experience additional disability in the form of post-surgical residuals including loose stools.  He also specifically contends that, but for VA's negligence in not scheduling his surgery sooner than September 2012, he would not have experienced any additional disability or post-surgical residuals.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to compensation under under 38 U.S.C. § 1151 for residuals of a laparoscopic hemicolectomy, claimed as due to VA lack of proper care/negligence in providing prior colonoscopies.  As noted, the Veteran contends that, but for VA negligence in not scheduling his laparoscopic hemicolectomy (or colon resection) surgery sooner than September 2012 given the results of his prior colonoscopies, he would not have experienced additional disability in the form of post-surgical residuals including loose stools.  The record evidence does not support his assertions.  It shows instead that the Veteran received appropriate care for his recurrent colon polyps prior to undergoing a laparoscopic hemicolectomy in September 2012 and the post-surgical residuals which he experienced were a normal and expected surgical outcome.  For example, the record evidence shows that colon polyps were removed during VA colonoscopies of the Veteran which occurred in November 2006 and in June 2008.  Following his November 2006 VA colonoscopy, the Veteran was advised to return for surveillance colonoscopy in 1 year and, because the colonoscopy preparation was only fair, the existence of other polyps (in addition to the polyps which were removed during this colonoscopy) could not be ruled out by the VA physician who conducted the colonoscopy.  Following his June 2008 VA colonoscopy, the pathology results showed polyps with early evolving tubular adenoma in the proximal descending colon, polyps with tubular adenoma with normal colonic mucosa at the base (which were excised completely) in the mid-descending colon, a hyperplastic polyp in the sigmoid colon, and polyps with tubular adenoma with normal colonic mucosa in the rectosigmoid colon.  The Veteran was advised to undergo a follow-up colonoscopy in 3 years.

It appears that, in September 2011, Veterans Health Administration (VHA) personnel requested a gastroenterology consult be scheduled for the Veteran.  The consult initially was scheduled for March 15, 2012.  One week prior to this consult, on March 8, 2012, the VA gastroenterology clinic cancelled the Veteran's upcoming consult and sent him a cancellation letter.  VHA personnel then rescheduled the Veteran's gastroenterology consult for July 25, 2012.  

The Veteran subsequently had a VA colonoscopy on August 2, 2012, and the results of this colonoscopy were mailed to him in a letter from the Chief, Gastroenterology Section, dated on August 20, 2012.  This VA physician advised the Veteran that his recent colonoscopy had shown polyps with fragments of tubulovillous adenoma with focal areas of high grade dysplasia and with the flanks of the base of the polyps showing adenomatous changes in the hepatic flexure of the colon and polyps with small fragments of colonic mucosa showing mucosal hyperplasia in the descending colon.  This physician stated that she had been unable to reach the Veteran by phone and the large polypoid lesion which was found in the hepatic flexure of the colon "showed some advanced pre-cancerous changes under the microscope"  This physician also stated that the site of this lesion had been marked with a tattoo "as there was some concern about the ability to completely remove [it] endoscopically."  This physician recommended that, with the Veteran's current laboratory findings, he should proceed with surgical resection of this part of his colon.  The Veteran was advised that a surgery consult had been ordered and he should receive an appointment letter "in the near future."  He also was advised that he should undergo a follow-up colonoscopy in 1 year.

On VA surgery consult on September 12, 2012, no relevant complaints were noted.  The Veteran denied any history of gastrointestinal bleeding.  It was noted that the Veteran had "a tubulovillous adenoma at the hepatic flexure [of the colon] that was not able to [be] endoscopically resected."  Following an "extensive conversation" with the Veteran and his wife, they agreed to proceed with laparoscopic surgery.  Consent was obtained.

The Veteran had a laparoscopic right hemicolectomy at a VA Medical Center later on September 17, 2012, and was hospitalized at this facility following surgery until September 26, 2012.  "Postoperatively, the [Veteran] was doing quite well."  The Veteran's inpatient records confirm that he was stable following his surgery.  At discharge, the Veteran "was tolerating his residual diet, his pain was then controlled, and he [had] normal bowel function."  The discharge diagnosis was tubulovillous adenoma.

On September 28, 2012, the Veteran, his wife, his sister-in-law, the Chief of Staff at the VA Medical Center where he had his laparoscopic hemicolectomy, the Nurse Risk Manager at this VA Medical Center, and the Nurse Associate Director of Patient Care/Nursing Services at this VA Medical Center had a meeting to discuss "the 11 month delay from placement of [gastrointestinal] consult to the endoscopy procedure."  These VHA personnel explained to the Veteran and his family members that "we are unsure if the outcome would have been different had the procedure been done more timely.  There is a possibility that the polyp might have been removed at endoscopy if the procedure had been performed earlier."  They also apologized to the Veteran for this delay.

The Veteran contends strongly in this appeal that the September 28, 2012, meeting which he and his family members had with the VA Medical Center Chief of Staff (discussed above) demonstrates that his laparoscopic hemicolectomy resulted in unnecessary additional disability and entitles him to additional compensation under 38 U.S.C. § 1151.  The Board acknowledges here that, according to the September 28, 2012, "Institutional Disclosure Of Adverse Event," documenting the meeting between the Veteran, his family members, and VHA personnel at the VA Medical Center where he had his laparoscopic hemicolectomy (discussed above), the Veteran was advised that it was possible that the large colon polyp which required this surgery could have been removed earlier than the September 2012 surgery.  The Veteran and his family members also were advised at this meeting that the VHA personnel at this VA Medical Center were "unsure if the outcome would have been different had the procedure been done more timely" (i.e., earlier than September 2012).  The Board next notes that current regulations provide that disability compensation may not be granted based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the report of the Veteran's September 28, 2012, meeting with the VA Medical Center Chief of Staff (and other VHA personnel) is viewed in the light most favorable to him, this evidence does not establish his entitlement to additional compensation under 38 U.S.C. § 1151 based on VA negligence/lack of care.

The remaining evidence also does not support granting the Veteran's claim.  For example, on VA outpatient treatment on October 10, 2012, the Veteran complained of occasional intermittent sharp lower quadrant pain, abdominal cramping, and frequent watery, loose bowel movements after every meal for the previous 2 days.  He had 4 watery bowel movements over several hours the previous night.  He denied any blood or mucus in the stool or associated fevers.  He also denied introducing any new food in to his diet.  He had been able to resume his normal activities and walked 15-20 minutes a day "without shortness of breath or pain."  He also had stopped taking his pain medication because his pain was controlled.  Physical examination of the abdomen showed it was soft, non-distended, slightly tender in the right lower quadrant, an appropriately healing midline incision, and normoactive bowel sounds.  Pathology showed tubular adenoma without residual cancer.  The VA clinician stated that Veteran "is progressing as expected after his hemicolectomy."  This clinician explained to the Veteran that "loose stools are to be expected after his procedure and they should improve over time."  The Veteran was encouraged to increase the amount of fiber in his diet.  The assessment was status-post right hemicolectomy secondary to adenomatous polyp with severe dysplasia.

On October 31, 2012, the Veteran reported that his loose stools were resolving.  He denied any constipation or blood in the stool or additional complaints.  Physical examination of the abdomen showed it was soft, non-tender, non-distended, and positive bowel sounds.  "His bowel habits are as expected."  The assessment was status-post laparoscopic right hemicolectomy due to tubulovillous adenoma consistent with high grade dysplasia.  The Veteran was advised to follow up with a colonoscopy in 1 year "due to high grade dysplasia."

On private outpatient treatment with S. K. C., M.D., in February 2013, the Veteran reported no change in his symptoms.  He had 3-4 bowel movements daily with "soft and loose" stools but without blood in the stool.  His "gas pain has improved."  He also had a "good" appetite and "no trouble with swallowing."  Physical examination showed a soft, non-tender, non-distended abdomen, no organomegaly, and present bowel sounds.  The assessment included benign neoplasm of the colon.  Dr. S. K. C. stated that he had reviewed the Veteran's "old chart" and noticed that, in 2008, the Veteran had "polyps in the descending colon."  A procedure in 2012 revealed a polyp in the hepatic flexure "that was broad in nature" and could not be completely resected so "he had to undergo a right hemicolectomy."  Pathology showed that the specimen was benign.  Dr. S. K. C. opined that he could not determine "with the information provided when the polyp started to grow."  Dr. S. K. C. stated that a determination of when the polyp started growing "has a bearing on the question" of whether an earlier colonoscopy "would have helped."  Dr. S. K. C. also advised the Veteran to undergo a repeat colonoscopy in 2 years.

In a comprehensive medical opinion dated in June 2013, a VHA physician from a different VA Medical Center than the facility where the Veteran had his 2012 laparoscopic hemicolectomy concluded that the Veteran had received "excellent care" from the VA Medical Center where his colon polyps were identified and then treated surgically.  This VHA physician stated that the Veteran had been identified "as a patient who forms colonic polyps putting him at increased risk for developing a colorectal cancer."  This physician noted that the Veteran's surveillance colonoscopies in 2006, 2008, and in 2012, "were performed to identify and, if possible, to remove pre-malignant polyps before they progressed to invasive carcinomas."  This physician then stated:

The frequency of surveillance colonoscopies performed on [the Veteran] fell well within published standards.  The surveillance colonoscopies succeeded in their mission of preventing the development of colorectal cancer.  A pre-malignant polyp with severe dysplasia was identified.  Unfortunately, the lesion was not amenable to complete colonoscopic removal.  As a result, the surgeons at the [VA Medical Center where the Veteran was being treated for colon polyps] recommended appropriate therapy, surgical resection of the lesion.

This VHA physician stated that the Veteran's September 2012 laparoscopic hemicolectomy "was performed in a standard manner and without complication.  The Veteran recovered after surgery, exhibiting a routine post-operative course.  He experienced some transient post-operative pain and some transient changes in his bowel habits."  This physician also stated, "At present, the Veteran is without significant pain related to the operation, is eating a regular diet, [and] is maintaining his weight and functioning at a normal level."  Having reviewed the record evidence, this VHA physician concluded that the Veteran "received a high standard of care and that the record does not document any residuals of a laparoscopic hemicolectomy."

On VA colonoscopy in February 2016, polyps in the sigmoid colon were removed.  The Veteran was advised to undergo another colonoscopy in 3 years.

The Veteran testified at his November 2016 Board hearing that colon cancer had been found in 2012.  He also testified that the length of time between his colonoscopies and surgery caused his colon polyps to grow and required removal through colon resection surgery.  See Board hearing transcript dated November 15, 2016, at pp. 4-5.  The Veteran testified further that, following his surgery, his appetite changed, he went to the bathroom more frequently, he lost weight, he experienced abdominal pain when he went to the bathroom, and he soiled his clothes when he could not make it to the bathroom in time.  Id., at pp. 8-9.

Despite the Veteran's assertions to the contrary, the record evidence clearly shows that any claimed residuals (which he characterized as loose stools, abdominal pain, appetite changes, and weight loss) are not related to or a consequence of his September 2012 laparoscopic hemicolectomy.  It shows instead that, following surgery in September 2012, the Veteran's appetite and bowel function returned to normal.  The June 2013 VHA physician specifically found that the Veteran received medical care prior to his September 2012 surgery that was well within acceptable clinical standards.  This physician also found that the Veteran's laparoscopic hemicolectomy was appropriate therapy and was performed without complications.  This physician further found that the Veteran's post-operative course was routine.  He specifically noted that the Veteran's post-operative pain and changes in bowel habits were "transient" and returned to normal following surgery.  This physician also concluded that there was no evidence of any current residuals of the Veteran's laparoscopic hemicolectomy.  

The Board observes here that neither the record of the post-surgery meeting between the Veteran and his family members and the Chief of Staff at the VA Medical Center where he had his laparoscopic hemicolectomy nor the January 2013 outpatient treatment record from Dr. S. K. C. supports finding that the Veteran experienced any additional disability due to VA lack of care/negligence in providing his laparoscopic hemicolectomy or colonoscopies prior to this surgery.  As discussed above, the Chief of Staff at the VA Medical Center could not provide a definitive opinion as to whether an earlier colonoscopy might have discovered the large polyp which subsequently required surgical removal in September 2012 via laparoscopic hemicolectomy.  Similarly, Dr. S. K. C. also could not determine whether an earlier colonoscopy might have disclosed the polyp whose growth subsequently required surgical removal in September 2012 via laparoscopic hemicolectomy.  

The Board next observes that, in contrast to Dr. S. K. C.'s outpatient treatment record and the information apparently disclosed at the post-surgery meeting between the Veteran and the VA Medical Center Chief of Staff, the June 2013 VHA physician's opinion in which he concluded that the Veteran received appropriate care and found no negligence/lack of care on the part of VA was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran finally has not identified or submitted any evidence which supports granting his claim.  In summary, the Board finds that the claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of a laparoscopic hemicolectomy, claimed as due to VA lack of proper care/negligence in providing prior colonoscopies, must be denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a laparoscopic hemicolectomy, claimed as due to VA lack of proper care/negligence in providing prior colonoscopies, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


